Citation Nr: 0422923	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  98-14 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for herniated 
nucleus pulposus, L5-S1, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for radiculopathy, 
left lower extremity, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1992 to September 
1996.

This appeal arises from a January 1998 rating decision by the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans' Affairs which granted service connection for 
herniated nucleus pulposus, L5-S1, and assigned a 10 percent 
disability rating.  By rating action in August 1998, the RO 
increased the disability evaluation to 20 percent.  In 
addition, in a rating decision dated April 4, 2004, the RO 
granted the veteran service connection for radiculopathy, 
left lower extremity, and assigned a disability rating of 10 
percent.  The Board finds that radiculopathy had been part of 
the veteran's claim for increased evaluation of herniated 
nucleus pulposus until the regulations pertaining to 
disabilities of the spine changed in September 2002.  
Therefore, the Board has jurisdiction over the issue of 
increased rating for radiculopathy as part of the veteran's 
original claim.

In September 1998, the veteran requested a travel board 
hearing before a Member of the Board sitting in the RO.  In 
October 1999, the veteran requested a videoconference hearing 
instead.  He was scheduled for a hearing in New York, NY in 
August 2000.  In July 2000, the veteran canceled his request 
and requested a hearing with a local hearing officer at the 
RO.  The veteran testified before a local hearing officer in 
New York in November 2000.  In May 2001, the veteran wrote to 
the RO requesting to be rescheduled for an MRI and a Travel 
Board Hearing.  In June 2001, the veteran was scheduled for a 
hearing in August 2001.  The veteran failed to report for the 
hearing.  Accordingly, the Board will proceed with appellate 
consideration on the basis of the evidence now of record.  In 
October 2001, the Board remanded the veteran's case to the RO 
for further development.  Thereafter, the case was returned 
to the Board for disposition.  


REMAND

As an initial matter, the Board notes that the October 2001 
remand followed a September 2000 remand instructing the RO to 
remand the claim to afford the veteran VA orthopedic and 
neurologic examinations which adequately describe functional 
impairment as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Unfortunately, it appears that the RO has failed to comply 
with the Board's instructions.  The veteran's July 2003 
examinations continue to have developmental deficiencies 
which must be addressed prior to the Board rendering a 
decision. In light of the Court's directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Board's remand. Stegall 
v. West, 11Vet. App. 268 (1998). In Stegall, the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand orders 
and that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  The Court noted that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to insure compliance.

Finally, since the veteran's most recent VA examination in 
April 2003, VA has promulgated new regulations concerning 
diseases of the spine.  The veteran should be afforded new 
examinations and VA's new regulations concerning the spine 
should be applied.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran 
and request information concerning the 
names, dates and addresses where he has 
received treatment for his service 
connected low back disability since 
2002.  All named medical providers 
should then be contacted and requested 
to provide copies of their records 
concerning treatment of the veteran.

2.  Thereafter, the veteran should be 
provided with special orthopedic and 
neurologic examinations for the purpose 
of determining the current severity of 
his herniated nucleus pulposus and 
radiculopathy, left lower extremity.  
The claims file must be made available 
to the examiners for review.  The 
neurologic examiner should specifically 
describe the severity and duration of 
any recurring attacks.  The orthopedic 
examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran's 
back exhibits pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, 
weakness, fatigability and 
incoordination should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All indicated tests 
and x-ray examinations should be 
conducted.

3.  The RO should then readjudicate the 
issue on appeal with consideration 
being given to the current schedular 
criteria.  If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the recently submitted 
evidence and applicable law and 
regulations, to specifically include 
the new General Rating Formula for 
Diseases and Injuries of the Spine.  
See 68 Fed. Reg. 51454-51458 (August 
27, 2003).   The veteran should be 
given an opportunity to respond to the 
SSOC.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

